IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-25,667-03


                         EX PARTE TERRY LYNN DAVIS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 23110A-422 IN THE 422ND DISTRICT COURT
                            FROM KAUFMAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to imprisonment for life. The Fifth Court of Appeals affirmed

his conviction. Davis v. State, No. 05-06-00527-CR (Tex. App.—Dallas June 2007, no pet.).

        On March 22, 2013, the trial court signed an order designating issues. The habeas record has

been forwarded to this Court prematurely. We remand this application to the 422nd District Court

of Kaufman County to allow the trial judge to complete an evidentiary investigation and enter
findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: October 8, 2014
Do not publish